 

 

 

 

Case 19-15321 DOC'i Fi|eCi 04/19/19 Page 'i Of 45

Fiii in this information to identify your case:

 

United States Bankruptcy Court for the:
D|STR|CT OF M/§`F\’](LANDj

Case number (iri§nown) Chapter you are filing under:

l Chapter 7

‘~j z _i_ M
, |:iChapter11 - ii § "}.j ,
' ` |:lChapter12 w
Eichapteris l'_`i Checkifthisan
amended filing
,, , , /'\ ' m \
officiai Form 101 W:’%©/Z/d(/(O

Voluntary Petition for individuals Fi|ing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separate|y, the form uses Debtor 1 and Debtor2 to distinguish
between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

 

 

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct information. if
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

identify Yourseif `

About Debtor1: About Debtor 2 (Spouse Oniy in a Joint Case):

1. Your full name

Write the name that is on DEMETR|US

 

 

 

 

 

 

your QOVemment'iSSUed First name First name

picture identification (for

example, your driver's

|'Cense °" passp°"t)~ Middle name Middle name

Bring your picture WALLACE

identification to your . .

meeting With the trustee Last name and Suffix (Sr., Jr., ||, iii) Last name and Suffix (Sr., Jr., ||, iii)

2. A|i other names you have
used in the last 8 years

include your married or
maiden names.

 

3. Oniy the last 4 digits of
your Social Security
number or federal Xxx_xx_3002
individual Taxpayer
identification number
(iT|N)

 

thcial Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 1

 

 

 

Debtor 1

Case 19-15321 Doc 1

DEMETR|US WALLACE

 

4. Any business names and
Employer identification
Numbers (E|N) you have
used in the last 8 years

include trade names and
doing business as names

About Debtor 1:

- i have not used any business name or EiNs.

 

Business name(s)

Fi|eCi 04/19/19 Page 2 Of 45

Case number (ifi<nown)

About Debtor 2 (Spouse Oniy in a Joint Case):

L__i i have not used any business name or EiNs.

 

 

E|Ns

Business name(s)

 

 

5. Where you live

6 REGAL|A COURT
APT B

Owings Miiis, MD 21117
Number, Street, City, State & ZlP Code

Baitimore

ElNS

if Debtor 2 lives at a different address:

 

 

County

if your mailing address is different from the one
above, fi|i it in here. Note that the court will send any
notices to you at this mailing address

Number, Street, City, State & ZlP Code

 

 

Number, P.O. Box, Street, City, State & ZlP Code

County

if Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address

 

 

6. Why you are choosing
this district to file for
bankruptcy

Check one.'

l Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district

l:i i have another reason.
Expiain. (See 28 U.S.C. § 1408.)

 

Number, P.O. Box, Street, City, State & ZlP Code

Check one.'

l:l Over the last 180 days before filing this petition, i
have lived in this district longer than in any other
district.

l:i i have another reason.
Expiain. (See 28 U.S.C. § 1408.)

 

 

Officiai Form 101

Voluntary Petition for individuals Fi|ing for Bankruptcy

page 2

 

Case 19-15321 Doc1 Filed 04/19/19 Page 3 of 45
Debtor 1 DEMETR|US WALLACE Case number (/fknown)

 

 

Teii the Court About Your Bankruptcy Case

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Fi/ing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.
choosing to file under
- Chapter7
|:i Chapter 11
l:i Chapter 12

i:l Chapter 13

 

8. How you will pay the fee Ei i will pay the entire fee when | file my petition. P|ease check with the cierk’s office in your local court for more details
about how you may pay. Typicai|y, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
order. if your attorney is submitting your payment on your behaif, your attorney may pay with a credit card or check with
a pre-printed address

- | need to pay the fee in installments. if you choose this option, sign and attach the Appl/'cation for lndividuals to Pay
The Fi/ing Fee in installments (Officiai Form 103A)_

[| | request that my fee be waived (You may request this option only if you are filing for Chapter 7. By iaw, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). lf you choose this option, you must fill out
the App/ication to Have the Chapter 7 Fi/ing Fee Waived (Officiai Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for - No
bankruptcy within the '
last 8 years? |:i Yes.
District When Case number n iii n
District When Case number
District When Case number ii
10. Are any bankruptcy - No
cases pending or being
filed by a spouse who is Ei Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Reiationship to you j j n
District When Case number, if known j n ii j j j
Debtor Reiationship to you j j j j
District When Case number, if known ii d j
11. Do you rent your - No Go to line 12.
residence? `
['_'| Yes_ Has your landlord obtained an eviction judgment against you?

[] No. Go to line 12.

|:l Yes. Fiii out initial StatementAbout an Evicfion Judgment Agalnst You (Form 101A) and file it as part of
this bankruptcy petition.

 

 

Ochiai Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 3

 

 

Case 19-15321 Doc1 Filed 04/19/19 Page 4 of 45
Debtor 1 DEMETR|US WALLACE Case number (ifi<nown)

 

Report About Any Businesses You Own as a Soie Proprietor

12. Are you a sole proprietor
of any ful|- or part-time l No_ Go to Part 4.
business?

|:] Yes_ Name and location of business

A sole proprietorship is a

business you operate as Name of business, if any
an individuai, and is not a

separate legal entity such

as a corporation,

partnership, or LLC.

 

 

|f you have more than one Number, Street, City, State & ZlP Code

sole proprietorship, use a
separate sheet and attach
it to this petition. Check the appropriate box to describe your business:

 

 

l:| Heaith Care Business (as defined in 11 U.S.C. § 101(27A))

[] Singie Asset Reai Estate (as defined iri 11 U.S,C. § 101(5lB))

|:| Stockbroker (as defined in 11 U.S.C. § 101(53A))

|:] Commodity Broker (as defined in 11 U.S.C. § 101(6))

[:| None of the above

13. Are you filing under /f you are filing under Chapter 11 , the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines if you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
No i am not filing under Chapter11.

For a definition of small `
bus/ness debtor’ See 11 [:] NO. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code

|:| Yes_ l am filing under Chapter 11 and l am a small business debtor according to the definition in the Bankruptcy Code.

 

 

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

 

 

14. Do you own or have any . No'
property that poses or is
alleged to pose a threat i:l Yes.
of imminent and What is the hazard?
identifiable hazard to
public health or safety?
Or do you own any _ _ _ .
property that needs if immediate attention is
immediate attention? needed, Why is it needed?

 

For example, do you own

perishable goods, or

livestock thatmust be fed, Where is the property?
or a building that needs

urgent repairs?

 

"N'umber, Street, City, state & zip code

 

Officiai Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy page 4

 

 

 

Case 19-15321 DOC'l Filed 04/19/19 Page 5 Of 45

DebeF 1 DEMETR|US WALLACE

 

Expiain Your Efforts to Receive a Briefing About Credit Counse|ing

About Debtor1:

15. Teii the court whether must check one.'
you have received a Bl received a briefing from an approved credit
briefing about credit counseling agency within the 180 days before i
COUnSe|ing- filed this bankruptcy petition, and i received a

certificate of compietion.

The law requires that you
receive a briefing about Attach a copy of the certificate and the payment
credit ebunseiirig before plan, if any, that you developed with the agency.
you file for bankruptcy
You must truthfully check L__i | received a briefing from an approved credit

one ofthe following counseling agency within the 180 days before |
choices. if you cannot do filed this bankruptcy petition, but i do not have
so, you are not eligible to a certificate of compietion.

file.

V\hthin 14 days after you tile this bankruptcy
petition, you MUST Hie a copy of the certificate and

if ou die an a , the court _
y yw y payment plan, if any.

can dismiss your case, you
will lose whatever filing fee

you paid, and your |:i | certify that i asked for credit counseling
eiediioi$ Can begin services from an approved agency, but was
COiieetioii activities again unable to obtain those services during the 7

days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to tile this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

ij l am not required to receive a briefing about
credit counseling because of:

|:| incapacity.

i have a mental illness or a mental deficiency

that makes me incapable of realizing or
making rational decisions about finances

|:| Disabi|ity.
lilly physical disability causes me to be
unable to participate in a briefing in person,

by phone,t or through the internet, even after l

reasonably tried to do so.

L`_| Active duty.
l am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

Case number (ifknown)

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

|:| l received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and | received a certificate of
compietion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

L'_| | received a briefing from an approved credit
counseling agency within the 180 days before i filed
this bankruptcy petition, but | do not have a certificate
of compietion.

Within 14 days after you file this bankruptcy petition, you
NiUST file a copy of the certificate and payment plan, if
any.

|:| | certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

if the court is satisfied with your reasons you must still
receive a briefing within 30 days after you fiie. You must
file a certincate from the approved agency, along with a
copy of the payment plan you developed, if any. if you do
not do so, your case may be dismissed

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

ij l am not required to receive a briefing about credit
counseling because of:

[:| incapacity.
i have a mental illness or a mental dehciency that
makes me incapable of realizing or making rational
decisions about finances

|:| Disabi|ity.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after l reasonably tried to
do so.

i:| Active duty.
l am currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Ofncia| Form 101 Voluntary Petition for individuals Fi|ing for Bankruptcy ` page 5

 

Debtor 1

DEMETR|US WALLACE

Doc 1

Case 19-15321 Filed 04/19/19 Page 6 Of 45

Case number (ifl<nown)

 

Answer These Questions for Reporting Purposes

Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as “incurred by an

 

 

17.

 

18.

 

19.

16. What kind of debts do 16a.
you have? individual primarily for a personal, famiiy, or household purpose.”
i:i No. Go to line 16b.
l ¥es. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment
L__l No. Go to line 160.
l:i Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
Are you filing under |:i No_ | am not filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that - Yes | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt ` are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses . No
are paid that funds will
be available for ij yes
distribution to unsecured
creditors?
H°W m§ny Credifors do l 1_49 lIl 1,000-5,000 Ei 25,001-50,000
N‘;,‘jst"“ate that y°u i;i 50_99 l:l 5001-10,000 l:l 50,001-100,000
' i;i 100_199 iZi 10,001-25,000 iIi More lhanioo,ooo
ill 200-999
H°W much do y°u l $o - $50,000 iIi $1,000,001 - $10 million lIl $500,000,001 - $1 billion

estimate your assets to
be worth?

El $1,000,000,001 - $10 billion
Ei $10,000,000,001 - $50 billion
El More than $50 billion

iIl $10,000,001 - $50 million
lIl $50,000,001 - $100 million
iI.l $100,000,001 - $500 million

lZl` $50,001 - $100,000
iIl $100,001 - $500,000
El $500,001 - $1 million

 

20. How much do you
estimate your liabilities

to be?

l.`_l $1,000,001 - $10 million

l'_'l $10,000,001 - $50 million
lZi $50,000,001 - $100 million
iZi $100,000,001 - $500 million

iZi $500,000,001 - $1 billion

i_'.i $1,000,000,001 - $10 billion
Ei $10,000,000,001 - $50 billion
|:i More than $50 billion

l $0 - $50,000

El $50,001-$100,000
lIl $100,001 - $500,000
l:l $500,001 - $1 million

 

Sign Be|ow

For you

 

l have examined this petition, and i declare under penalty of perjury that the information provided is true and correct. 3

ifi have chosen to file under Chapter 7, i am aware that l may proceed, if eiigib|e, under Chapter 7, 11,12, or 13 of title 11,
United States Code. l understand the relief available under each chapter, and i choose to proceed under Chapter 7.

if no attorney represents me and i did not pay or agree to pay someone who is not an attorney to help me fill out this
document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

i understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankru y case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,

and 3 171/x %/i/¢,‘/_,,//%‘¢`-»

/
DEM TR'li}s wALiz{Af:E
Signature of Debtor 1

Signature of Debtor 2

Executed on Api-i| 10, 2019 Executed on

MM / DD / YYYY

 

MM / DD /YYYY

 

Officiai Form 101

 

Voluntary Petition for individuals Fi|ing for Bankruptcy page 6

 

Case 19-15321 DOC'l Filed 04/19/19 Page 7 Of 45

Debtor 1 DEMETR|US WALLACE Case number (ifl<nown)

 

 

For you if you are filing this
bankruptcy without an
attorney

if you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individuai, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfuiiy. Because bankruptcy has long-term
financial and legal consequences you are strongly urged to hire a qualified attorney.

To be successfu|, you must correctly file and handle your bankruptcy case. The rules are very technicai, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit. if that happens you could lose your right to tile another case,
or you may lose protections including the benth of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if-you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules if you do not list a debt, the debt may
not be discharged if you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records or lylng. individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthfui, and compiete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned

if you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successfu|, you must be familiar with the United
States Bankruptcy Code, the Federal Ruies of Bankruptcy Procedure, and the local rules of the court in which your case is
filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
l'_'l No
l Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be hned or imprisoned?

l:l No
- Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
\:i No
l Yes Name of Person Andrea Scott
Attach Bankruptcy Petitior) Preparer’s Notice, Declaratl`on, and Signature (thciai Form 119).

 

By ` ning here, l acknowledge thati understand the risks involved in filing without an attorney. l have read and understood
this tice, and l am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property ifi do
n/i operi handle the case
///Vl/ ‘/` » ”/: /L/"/L‘“‘/"V
Mi:T/R|lj$’W§LLACE Signature of Debtor 2
SignMature of Debtor 1

 

 

 

 

 

 

Date Aprii 10, 2019 Date
MM / DD / YYYY lVlM / DD / YYYY
Contact phone Contact phone
Ceil phone 443-802-8426 Ceil phone
Emaii address DEE_WALLACE_SSO?@GMA|L_CQ Emaii address
M

 

 

 

Officiai Form 101

 

Voluntary Petition for individuals Fi|ing for Bankruptcy page 8

 

Case 19-15321 DOC'l Filed 04/19/19 Page 8 Of 45

Fiii in this information to identify your case:

 

 

 

 

Debtor 1 DEMETR|US WALLACE
First Name Middle Name Last Name vi w
Debtor 2 S,;,,,
(Spouse if, filing) First Name Middle Name Last Name ° - §i_, §
United States Bankruptcy Court for the: D|STR|CT OF i\liARYLAND fliger is gm !
' "‘-»’ rt

 

"" 51"??}'¢5
|'_'] Check ifthis is an
1115 §rnended hiing

Case number
(if known)

 

 

`f"\r\',i

 

Officiai Form 1068um

Summary of Your Assets and Liabi|ities and Certain Statisticai information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fiii out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Value of what you own

1. Scheduie A/B: Property (Official Form 106A/B)

le copy line 55, Totai real estate from schedule A/B ................................................................................................ $ °-°°
1b. Copy line 62, Totai personal property, from Scheduie A/B ..................................................................................... $ 4,882,00
1c. Copy line 63, Totai of ali property on Scheduie A/B ............................................................................................... $ 4,882_00

Summarize Your Liabi|ities

Your liabilities
Amount you owe

2. Schedu/e D.' Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a. Copy the total you listed in Coiumn A, Amount of claim, at the bottom of the last page of Part 1 of Scheduie D... $ 13'299'00
3. Scheduie E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured ciaims) from line 6e of Schedu/e E/F ................................. $ 0-00
3b. Copy the total claims from Part 2 (nonpriority unsecured ciaims) from line 6j of Scheduie E/F ............................ $ 15,656_87
Your total liabilities $ 28,955.87

 

 

 

Summarize Your income and Expenses

4. Scheduie /.' Your income (Official Form 106l)
Copy your combined monthly income from line 12 of Scheduie l ................................................................................ $ 21072~92

5. Schedule J.' Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J .......................................................................... $ 3’368'00

Answer These Questions for Administrative and Statisticai Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
|___i No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts Consumer debts are those “incurred by an individual primarily for a personal, famiiy, or
household purpose.” 11 U.S.C. § 101(8). Fiii out lines 8-9g for statistical purposes 28 U.S.C1 § 159.

|'_'| Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules
Officiai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 1 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 DOC'l Filed 04/19/19 Page 9 Of 45

Debtor 1 DEMETR|US WALLACE Case number (ifknown)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Officiai Form

 

 

 

 

 

 

 

122A-1 i_ine 11; oR, Form 1225 Line11;oR, Form 1220-1 Line 14. 3’224'32
9. Copy the following special categories of claims from Part 4, line 6 of Scheduie E/F:
_ Totai claim
F rom Part 4 on Scheduie E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $ 0_00
9d, Student loans (Copy line 6f.) $ 4,379.00
9e. Obiigations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 69.) 0'00
9f. Debts to pension or profit-sharing plans and other similar debts (Copy line 6h.) +$ 0_00
99. Tota|. Add lines 9a through 9f. $ 4,379.00
Officiai Form 1068um Summary of Your Assets and Liabi|ities and Certain Statisticai information page 2 of 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Case 19-15321 DOC'l Filed 04/19/19 Page 10 Of 45

    
   
 
   

Fiii in this information to identify your case and this filing:

DEMETR|US WALLACE

First Name Middle Name

 
     

  

Debtor 1

 

Last Name

  
 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

 

  
       
   

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

Case number ij Check ifthis is an

amended filing

 

 

Officiai Form 106A/B

 

Scheduie A/B: Property 12/15

in each category, separately list and describe items List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Buiiding, Land, or Other Reai Estate You Own or Have an interest in
1. Do you own or have any legal or equitable interest in any residence, building, |and, or similar property?

l No. co to Part 2.
l:i Yes. Where is the property?

Describe Your Vehicies

Do you own, iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles you own that
someone else drives if you lease a vehicle, also report it on Scheduie G.' Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles motorcycles

 

 

\:i No

- Yes

3.1 Make: HYUNDA| Who has an interest in the property? Check one D° not deduct Secured Claims or exemptions' put

_~_ the amount of any secured claims on Schedu/e D:
Mode|: SANTA FE - Debior 1 oniy Creditors Who Have Claims Secured by Property
Year: LH_ m Debtor 2 °n'V Current value of the Current value cf the
Approximate mileage: 120000 |:] Debior 1 end Debior 2 orriy entire property? portion you own?
Other information? l:i At least one of the debtors and another
Location: 6 REGALiA APT B,
OWii'lgS MillS MD 21117 m Check if this is community property $2’304-00 $2,304-00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles and accessories
Examp/es: Boats trailers motors personal watercraft, fishing vessels snowmobiies, motorcycle accessories

- No
\:i Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
.pages you have attached for Part 2. Write that number here ............................................................................. => $2'304'0°

 

 

 

Describe Your Personai and Househoid items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?

Do not deduct secured

claims or exemptions
6. Househoid goods and furnishings

Examp/es.' Major appliances furniture, linens china, kitchenware

|:iNo

Officiai Form 106A/B Scheduie A/B: Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case19-15321 Doc1 Filed 04/19/19 Page 11 of 45
Debtor 1 DEMETR|US WALLACE Case number (ifknown)

 

l Yes. Describe .....

 

|VARlOUS FURN|TURE $400.00

 

 

7. E|ectronics
Examp/es.' Teievisions and radios; audio, videol stereo, and digital equipment; computers printers scanners; music collections electronic devices
including cell phones cameras media players games

i:l No
- Yes. Describe .....

 

i Ei_EcTRoNlcs i $200.00

 

 

8. Coi|ectibles of value
Examples: Antiques and figurines; paintings prints or other artwork; books pictures or other art objects; stamp, coin, or baseball card collections;
other collections memorabilia, collectibies

- No
Ei Yes. Describe .....

9. Equipment for sports and hobbies
Examples.' Sports, photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes and kayaks; carpentry too|s;
musical instruments

- No
l:i Yes. Describe .....

10. Firearms
Examp/es.' Pistois, rifles shotguns ammunition, and related equipment

- No
l:l Yes. Describe .....
11. Ciothes

Examples: Everyday clothes furs leather coats designer wear, shoes accessories
l:] No

- Yes. Describe .....

 

| cLoTHiNG T $200.00

 

12. Jewe|ry
Examp/es: Everydayjewelry, costume jewelry, engagement rings, wedding rings heirioom jewelry, watches gems gold, silver
l No `

l:l Yes. Describe .....

13. Non-farm animals
Examp/es: Dogs, cats birds horses

- No
|:i Yes. Describe .....

14. Any other personal and household items you did not already iist, including any health aids you did not list
- No

l:l Yes. Give specific information .....

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached

 

 

 

 

for Part 3. Write that number here .............................................................................. $800'00
Wscribe Your Financia| Assets
Do you own or have any legal or equitable interest in any of the foilowing? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

Officiai Form 106A/B Scheduie A/B: Property page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 DOC1 Filed 04/19/19 Page 12 Of 45

 

Debtor 1 DEMETR|US WALLACE Case number (ifknown)
16. Cash
Examp/es: Money you have in your wailet, in your home, in a safe deposit box, and on hand when you file your petition
l No
l:l Yes ................................................................................................................

17. Deposits of money
Examp/es: Checking, savings or other hnancial accounts certificates of deposit; shares in credit unions brokerage houses and other similar
institutions if you have multiple accounts with the same institution, list each.
L__l No

- Yes ______________________ institution name:

17.1_ SAV|NGS F|RST EAGLE CRED|T UNION $0.00

 

 

17.2. CHECK|NG BANK OF AMER|CA $0.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examp/es: Bond funds investment accounts with brokerage firms money market accounts

-No

i:i Yes __________________ institution or issuer name:

19. Non-pub|ic|y traded stock and interests in incorporated and unincorporated businesses including an interest in an LLC, partnership, and
joint venture

-No

E| Yes. Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them_

- No
|:i Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
Examp/es: interests in iRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts or other pension or profit-sharing plans
[i No

- Yes. List each account separately
Type of account: institution name:

401 K F|DELITY $1,778.00

 

22. Security deposits and prepayments
Your share of ali unused deposits you have made so that you may continue service or use from a company
Examp/es: Agreements with landlords prepaid rent, public utilities (electric, gas water), telecommunications companies or others

-No

i:l Yes. _____________________ institution name or individuai:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No
i:l Yes _____________ issuer name and description.

24. interests in an education |RA, in an account in a qualified ABLE program, or under a qualified state tuition program,
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

- No
|:i Yes _____________ institution name and description. Separate|y file the records of any interests11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit

-No

i:i Yes. Give specific information about them...

Officiai Form 106A/B Scheduie A/B: Property page 3

Software Copyrighf (c) 1996-2019 Best Case, LLC - www,besfcase.com Best Case Bankruptcy

Case 19-15321 Doc1 Filed 04/19/19 Page 13 of 45
Debtor 1 DEMETR|US WALLACE Case number (lfknown)

 

26. Patents, copyrights trademarks trade secrets and other intellectual property
Examples: lnternet domain names websites, proceeds from royalties and licensing agreements

. No
l:l Yes. Give specific information about them...

27. Licenses, franchises and other general intangibles
Examples: Buiiding permits exclusive licenses cooperative association holdings liquor licenses professional licenses

- No
i'_'l Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
- No

[:l Yes. Give specific information about them, including whether you already filed the returns and the tax years .......

29. Fami|y support
Examples: Past due or lump sum alimony spousal support, child support, maintenance, divorce settlement, property settlement

l No
|:i Yes. Give specific information ......

30. Other amounts someone owes you
Examples: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation, Social Security
benehts; unpaid loans you made to someone else

- No
|:i Yes. Give specific information..

31. interests in insurance policies
Examples: Heaith, disability or life insurance; health savings account (HSA); credit, homeowner’s, or renter‘s insurance

-No

i:i Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the benehciary of a living trust, expect proceeds from a life insurance poiicy, or are currently entitled to receive property because
someone has died.

l No
L__i Yes. Give specific information..

33. Claims against third parties whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

- No
|:i Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims

- No
Ei Yes. Describe each claim .........

35. Any financial assets you did not already list
l No
L_.i Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here ..................................................................................................................... $1’778'00

 

 

 

wscribe Any Business-Reiated Property You Own or Have an interest in. List any real estate in Part1.

Officiai Form 106A/B Scheduie A/B: Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com Best Case Bankruptcy

 

 

Case 19-15321 Doc1 Filed 04/19/19 Page 14 of 45
Debtor 1 DEMETR|US WALLACE Case number (ifknown)

 

37. Do you own or have any legal or equitable interest in any business-related property?
- No. Go to Part6.

m Yes. Go to line 38.

Part 6: Describe Any Farm- and Commercial Fishing-Reiated Property You Own or Have an interest in.
if you own or have an interest in farmland list it iri Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.
m Yes. Go to line 47.

Describe Aii Property You own or Have an interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already iist?
Examples: Season tickets country club membership

- No
i:l Yes. Give specihc information .........

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
List the Totals of Each Part or this Form

55. Part 1: Totai real estate, line 2 ...................................................................................................................... $0.00

56. Part 2: Totai vehicles line 5 $2,304.00

57. Part 3: Totai personal and household items line 15 $800.00

58. Part 41 Totai financial assets line 36 $1,778.00

59. Part 5: Totai business-related property, line 45 $0.00

60. Part 6: Totai farm- and fishing-related property, line 52 $0,00

61. Part 7: Totai other property not |isted, line 54 + $0.00

62. Totai personal property Add lines 56 through 61 $4,882_00 Copy personal property total $4,882.00

63, Totai of all property on Scheduie A/B. Add line 55 + line 62 $4,882_00
Officiai Form 106A/B Scheduie A/B: Property page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 Doc 1

Fiii in this information to identify your case:

Debtor1 DEMETR|US WALLACE

Filed 04/19/19

  

 

First Name Middle Name
Debtor 2

Last Name

 

(Spouse if, filing) First Name Middle Name

D|STR|CT OF MARYLAND

United States Bankruptcy Court for the:

Last Name

 

Case number
(if known)

 

 

 

Officiai Form 106C

Schedule C: The Property You Claim as Exempt

Page 15 of 45

i:] Check if this is an
amended filing

4/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B.' Property (Official Form 106A/B) as your source, list the property that you claim as exempt. if more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary On the top of any additional pages, write your name and

case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Aiternativeiy, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory iimit. Some exemptions-such as those for health aids, rights to receive certain benefits and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited

to the applicable statutory amount.
identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is hling with you.

- You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)

i:l ¥ou are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Current value of the
portion you own

Brief description of the property and line on
Schedule A/B that lists this property

Copy the value from

Amount of the exemption you claim

Check only one box for each exemption

Specific laws that allow exemption

 

 

 

 

Schedule A/B
VARiOUS FURN|TURE $400_00 . $400_00 Md. Code Ann., Cts. & Jud.
Line from Schedule A/B: 6.1 Proc. § 11 -504(b)(4)
m 100% of fair market value, up to
any applicable statutory limit
Line from Schedule A/B: 7.1 Proc. § 11-504(b)(4)
m 100% of fair market value, up to
any applicable statutory limit
CLOTH|NG Md. Code Ann. Cts. & Jud.
200. 200.00 ’
Line from Schedule A/B: 11.1 $ 00 - $ Proc. § 11-504(b)(4)
m 100% of fair market value, up to
any applicable statutory limit
SAV|NGS: F|RST EAGLE CREDiT Md. Code Ann. Cts. & Jud.
0.00 l 0.00 ’
UNiON »~_~$_ $ Proc. § 11-504(b)(5)
Line from Schedule A/B: 17.1 m 100% of fair market value, up to
any applicable statutory limit
CHECK|NG: BANK OF AMER|CA $0_°0 . $0_00 Md. Code Ann., Cts. & Jud.
l_ine from Schedule A/B: 17.2 m Proc. § 11-504(b)(5)

100% of fair market value, up to
any applicable statutory limit

 

Officiai Form 1060
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Scheduie C: The Property You Claim as Exempt

page 1 of 2

Best Case Bankruptcy

 

Case 19-15321 DOC1 Filed 04/19/19 Page 16 Of 45

 

 

Debtor 1 DEMETR|US WALLACE Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B
401 K: FlDELlTY $1,778_00 - $1’7-,8_00 Md. code Ann., cts. & Jud.

Line from Schedule A/B: 21 .1

 

Proc. § 11 -504(b)(5)
m 100% of fair market value, up to
any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

l No
El Yes. Did you acquire the property covered by the exemption within 1,215 days before you iled this case?
|:| No
l:l Yes
Officiai Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (c) 1996~2019 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

 

 

Case 19-15321 DOC1 Filed 04/19/19 Page 17 Of 45

Fill in this information to identify your case:

Debtor 1 DEMETR|US WALLACE

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

Case number
(if known) |:| Check if this is an

amended filing

 

 

 

Officiai Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information. lf more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?
l:l No. Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
l Yes. Fiii in an ofthe information beiow.

List Aii secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . . _ _ . Column A Column B Column C
2. List all secured claims. if a creditor has more than one secured claim, list the creditor separately
for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Va|ue of collateral Unsecured
much as possib|e, list the claims in alphabetical order according to the creditor’s name Do not deduct the that supports this portion
value of collateral. claim lf any
2 1 BRlDGECREST CRED|T
‘ CORP Describe the property that secures the claim: $13,299-00 $2,304-00 $10,995-00
Cled"°"$ Name 2010 HYUNDA| SANTA FE 120000
miles
Location: 6 REGAL|A APT B,
Owings Mills MD 21117
As ftheda t"|,th l' ':
P 0 BOX 29018 app|<; te you ie e c aim is Check ali that
PhOean, Az 85038 m Contingent
Number` Street, City, State & Zip Code m Unliquidated
Ei Dispuied
Who owes the debt? Check one. Nature of lien. Check ali that apply.
- Debtor 1 only m An agreement you made (such as mortgage or secured
l
l:l Debtor 2 only car Oan)
m Debtor 1 and Debtor2 only m Statutory lien (such as tax lien, mechanic's lien)
l:l At least one of the debtors and another n Judgment lien from a lawsuit
ij Check if this claim relates to a m Other (inc|uding a right to offset)
community debt
Date debt was incurred Last 4 digits of account number 3001
Add the dollar value of your entries in Column A on this page. Write that number here: $13,299_00
|f this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $13’299'00

 

 

 

List Others to Be Notified for a Debt That You A|ready Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. |f you do not have additional persons to be notified for any

debts in Part1,do not fill out or submit this page.

thcial Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 DOC1 Filed 04/19/19 Page 18 Of 45

Fill iri this information to identify your case:

DEMETR|US WALLACE

First Name Middle Name

Debtor 1

 

Last Name

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

D|STR|CT OF MARYLAND

United States Bankruptcy Court for the:

 

Case number
(if known)

 

 

|:| Check if this is an
amended filing

 

Officiai Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|ORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. |f more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. |f you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List Aii chcur PRioRiTY unsecured claims
1. Do any creditors have priority unsecured claims against you?

 

l Ne. ec to Part 2.

l:l Yes.
List Aii cf Your NoNPRioRiTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?

 

l:l No. You have nothing to report in this part Submit this form to the court with your other schedules

- Yes.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each ciaim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. lf more
than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

cAPiTAL oNE BANK

Nonpriority Creditor's Name

Totai claim

Last 4 digits of account number

$298.00

P O BOX 30281

Salt Lake City, UT 84130
Number Street City State Zip Code

Who incurred the debt? Check one.

 

- Debtor1 only

m Debtor 2 only

l:l Debtor 1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community
debt

ls the claim subject to offset?
l No
m Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

ij Contingent
|:l Un|iquidated

l:l Disputed
Type of NONPR|OR|TY unsecured claim:

ij Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

m Debts to pension or proHt-sharing plans, and other similar debts

- ther_ Specify COLLECT|ON ACCOUNT

 

 

Officiai Form 106 E/F
Software Copyright (c) 1996-2019 Best Case, LLC » www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 1 of 7

52599 Best Case Bankruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Case19-15321 Doc1 Filed 04/19/19 Page 19 of 45
Debtor 1 DEMETR|US WALLACE Case number (iri<newn)
4.2 Cgmcast Last 4 digits of account number Unknown
Nonpriority Creditor's Name
58()1 Metro Drive When was the debt incurred?
Baltimore, MD 21215
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only \:l Contingent
m Debtor 2 only ij Unliquidated
m Debtor 1 and Debtor 2 only l:l Disputed
ij At least one of the debtors and another Type of NONPR|°R'TY unsecured claim:
l:l Check if this claim is for a community n Student loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or profit-sharing plans, and other similar debts
r__| Yes - O!her_ j COLLECT|ON ACCOUNT
Spec fy
4.3 COMEN|TY CAP|TAL BANK Last 4 digits of account number $167_00
Nonpriority Creditor's Name
P O BQX 182120 When was the debt incurred?
Columbus, OH 43218
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only \:l Contingent
l:l Debtor 2 only l:l Unliquidated
ij Debtor 1 and Debtor 2 only \:l Disputed
l:l At least one of the debtors and another Type °f NoNPR|oR|TY unsecured claim:
l:l Check if this claim is for a community m Student loans
debt l:] Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No n Debts to pension or profit-sharing plans, and other similar debts
m YeS - ther_ Specify CRED|T CARD
4»4 COMEN|TY- MY PLACE REWARDS Lan 4 digits of account number $167.50
Nonpriority Creditor's Name
POBOX 659450 When was the debt incurred?
San Antonio, TX 78265-9450
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only L_.i Contingent
l:l Debior 2 only m Unliquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPR|CR'TY unsecured c'aim:
m Check if this claim is for a community m Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. No m Deth to pension or profit-sharing plans, and other similar debts
m Yes - Other Specify CRED|T CARD
Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 7

Best Case Bankruptcy

 

Debtor1 DEMETR|US WALLACE

m

Case 19-15321

DOC 1 Filed 04/19/19 Page 20 Of 45

Case number (iri<nown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMEN|TY-VlCTOR|AS SECRET Last 4 digits Of account number $39.45
Nonpriority Creditor's Name
PO BOX 659450 When was the debt incurred?
San Antonio, TX 78265-9450
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
El Debtor 2 only |Il unliquidated
m Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °f NONPR|OR|TY unsecured claim:
l:l Check if this claim is for a community l:l Student loans
debt l:| Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO |:l Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other_ Specify CRED|T CARD

4.6 DEPT OF ED/NAV|ENT Last 4 digits of account number $4,379_00
Nonpriority Creditor's Name
123 JUST|SON ST 3FL When was the debt incurred?
Wilmington, DE 19801
Number Street City State Zip Code As of the date you f"i|e, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
g Debtor 2 On,y l:l unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type of NONPR|oR|TY unsecured cla'm:
l:l check if this claim is fora community - S“‘de'“ loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NO m Debts to pension or profit-sharing plans, and other similar debts
m Yes g Other. Specify

STUDENT LOAN

F|RST EAGLE FEDERAL CRED|T

4.7 UN|ON Last 4 digits of account number $2,270.00
Nonpriority Creditor's Name
P O BOX 1228 When was the debt incurred?
Baltimore, MD 21203
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
El Debtor 2 only l:l unliquidated
|:1 Debtor 1 and Debtor 2 only l:l Disputed
m At least orie of the debtors and another Type °f NONPRlORlTY unsecured claim:
m Check if this claim is for a community m Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No l:l Debts to pension or profit-sharing plans, and other similar debts
[:| Yes - Other. Specify loan

Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 3 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

Deber 1 DEMETR|US WALLACE

 

 

 

Case 19-15321

DOC1 Filed 04/19/19 Page 21 Of 45

Case number (irknown)

 

F|RST EAGLE FEDERAL CRED|T

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

448 UN|ON Last 4 digits of account number $1,451_00
Nonpriority Creditor's Name
p 0 BOX 1228 When was the debt incurred?
Baltimore, MD 21203
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
n Debtor 2 only l:| Unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type or NONPRlORlTY unsecured claim:
l:l Check if this claim is for a community n Sludenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No g Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify loan

4.9 KOHLS Last 4 digits of account number $219.92
Nonpriority Creditor's Name
PO BOX 3115 When was the debt incurred?
Milwaukee, Wl 53201
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only l:l Contingent
El Debtor 2 only |Il unliquidated
l:l Deblor 1 and Debtor 2 only l:l Disputed
m At least one of the debtors and another Type or NoNPRlORlTY unsecured clalrnr
l:l Check if this claim is for a community l:l Sluuenl loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No l:l Debts to pension or profit-sharing plans, and other similar debts
m Ye$ - Othe[ Specify CRED|T CARD

4.1

0 MeCU Last 4 digits of account number UnknOWl'\
Nonpriority Creditor's Name
7 East Redwood Street When was the debt incurred?
Baltimore, MD 21202
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only m Contingent
E.l Debtor 2 only lIl unliquidated
m Debtor1 and Debtor 2 only l:l Disputed
l:l At least one of the debtors and another Type °r NONPRlORlTY unsecured clalrnl
l:l Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO l:l Debts to pension or profit-sharing plans, and other similar debts
l:l Yes l Other Specify coLLEcTioN AccouNT

Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 4 of 7

Best Case Bankruptcy

 

Debtor 1 DEMETR|US WALLACE

 

 

 

Case 19-15321

DOC 1 Filed 04/19/19 Page 22 Of 45

Case number (itknown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

4.1 .

1 Navient Last 4 digits of account number $4,379-00
Nonpriority Creditor's Name
p 0 Box 9500 When was the debt incurred?
Wi|kes Barnes, PA 18773
Number Street City State Zip Code As of the date you t”ile, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
m Debtor 2 only l:l Unliquidated
m Debtor1 and Debtor 2 only l:l Disputed
|:l At least one of the debtors and another Type of NONPR|OR|TY unsecured claim:
m Check if this claim is for a community l:l Student loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or pront-sharing plans, and other similar debts
l:l Yes l Other Specify sTuDENT LOAN

4.1 .

2 Trident Asset Management Last 4 digits or account number $1,407.00
Nonpriority Creditor's Name
53 Perimeter Center East, Ste 440 When Was the debt incurred?
At|anta, GA 30346
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only g Contingent
L`.| Debtor 2 only |:| unliquidated
l:l Debtor 1 and Debtor 2 only l:l Disputed
[:l At least one of the debtors and another Type or NONPRlORlT¥ unsecured claim:
m Check if this claim is for a community l:l Student loans
debt l:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or protit-sharing plans, and other similar debts
l:| Yes l Other_ Specify COLLECT|ON ACCOUNT

4.1

3 VERIZON Last 4 digits of account number Unknown
Nonpriority Creditor's Name
500 Techno|ogy Dr, Ste 300 When was the debt incurred?
Weldon Spring, MO 63304
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
E| Debtor 2 only El unliquidated
|:| Debtor1 and Debtor 2 only |:| Disputed
\:l At least one of the debtors and another Type or NONPR'OR'TY unsecured claim:
El Check if this claim is for a community m Student loans
debt \:l Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO |:l Debts to pension or pront-sharing plans, and other similar debts
El Yes l Other Specify coLLEchoN AccouNT

Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 5 of 7

Best Case Bankruptcy

 

 

 

Case 19-15321
Debtor1 DEMETRlus wALLAcE

 

 

 

DOC 1 Filed O4/19/19 Page 23 Of 45

Case number (irl<nown)

 

 

 

 

 

 

4.1
4 VERIZON WlRELESS Last 4 digits of account number $667.00
Nonpriority Creditor's Name
P 0 BOX 26055 When was the debt incurred?
Minneapolis, MN 55426
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor1 only m Contingent
E] Debtor 2 only El unliquidated
l:l Debtor1 and Debtor 2 only El Disputed
l:] At least one of the debtors and another Type or NONPRlORlTY unsecured claim:
l:l Check if this claim is for a community l:l Student loans
debt l:i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No E] Debts to pension or profit-sharing plans, and other similar debts
l:| Yes l Other Specify COLLECT|ON ACCOUNT
4.1
5 WEBBANK/F|NGERHUT Last4digits of account number $212-00

 

 

Nonpriority Creditor's Name
6250 RlDGEWOOD RD
Saint Cloud, MN 56303

 

Number Street City State Zip Code
Who incurred the debt? Check one.

- Debtor1 only

l:] Debtor 2 only

|:| Debtor 1 and Debtor 2 only

|:l At least one of the debtors and another

g Check if this claim is for a community
debt

ls the claim subject to offset?

- No
l:l Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

i:l Contingent

m Unliquidated

El Disputed

Type of NONPR|OR|TY unsecured claim:
m Student loans

l:l Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

l:] Debts to pension or profit-sharing plans, and other similar debts

l Other Specify CHARGE ACCOUNT

 

 

List others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

chex systems

7805 hudson road, ste 100
Saint Paul, MN 55125

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.10 of (Check one).' l:l Part 1: Creditors with Priority Unsecured Claims

- Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

Total Claim
6a Domestic support obligations 6a $ 0.00
Totai
claims
from Part1 6b. Taxes and certain other debts you owe the government 6b $ 0_00
Gc. Claims for death or personal injury while you were intoxicated 6c. $ 0_00
Gd. Other. Add all other priority unsecured claims Write that amount here. Gd. $ 0_00
ee. Totai Priority. Add lines 6a through ed 6e. $ 0.00
Total Claim

Officiai Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

Page 6 of 7
Best Case Bankruptcy

 

Case 19-15321 DOC 1 Filed O4/19/19 Page 24 Of 45

 

 

 

 

 

 

Debtor 1 DEMETR|US WALLACE Case number (ill<nown)
6f. Student loans 6f. $ 4,379_00
Totai
claims
from Part 2 69. Obligations arising out of a separation agreement or divorce that 0 00
you did not report as priority claims 69- $ -
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0_00
6i. Other. Add all other nonpriority unsecured claims Write that amount 6i.
here $ 11,277.87
6j. Tota| Nonpriority. Add lines 6f through 6i. 6i. $ 15,656_87
Official Form 106 E/F Schedule ElF: Creditors Who Have Unsecured Claims Page 7 of 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 DOC 1 Filed O4/19/19 Page 25 Of 45

Fill in this information to identify your case:

Debtor 1 DEMETR|US WALLACE

First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

Case number
(ill<nown) |:| Check if this is an
amended filing

 

 

 

Officiai Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fi|| it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired |eases?
- No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.
|'_`l Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B.'Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contractor lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZlP Code

2.1

Name

Number Street

City State ZlP Code
2.2

Name

Number Street

City State ZlP Code
2.3 `

Name

Number Street

City State ZlP Code
2.4

Name

Number Street

City State ZlP Code
2.5

Name

Number Street

City State ZlP Code

Officiai Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC -wwwibestcase.com Best Case Bankruptcy

 

Case 19-15321 DOC 1 Filed 04/19/19 Page 26 of 45
Fill in this information to identify your case:

Debtor 1 DEMETR|US WALLACE

First Name Middle Name Last Name

Debtor 2
(Spouse lf, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

Case number
(if known)

 

[:] Check if this is an
amended nling

 

 

Officiai Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are nling a joint case, do not list either spouse as a codebtor.

l No
l:] Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, ldaho, Louisiana, Nevada, New l\/lexico, Puelto Rico, Texas, Washington, and Wisconsin.)

- No. Go to line 3.
\:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official

Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D, Schedule ElF, or Schedule G to fill
out Column 2.

Column 1.' Your codebtor Column 2.' The creditor to whom you owe the debt
Name_ Number, Street, City, State and ZlP Code Check a|| Schedu|es that app|y;

3-1 |:l Schedule D, line

 

 

 

 

 

 

Name \:| Schedule E/F, line
lZl Schedule G, line

Number Street

City State ZlP Code

3.2 |:l Schedule D, line

Name l] Schedule E/F, line
|:l Schedule G, line

Number Street

City State ZlP Code

Ofncial Form 106H Schedule H: Your Codebtors Page 1 of1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

   
  

Case 19-15321 DOC 1 Filed O4/19/19 Page 27 Of 45

    
 
 
    
  

Fill in this information to identif our case:

Debtor 1

   

DEMETR|US WALLACE

 

  
   
 

Debtor 2
(Spouse, if filing)

 

     
 
   
 
 

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

  

Check ifthis is:
|:l An amended nling

l] A supplement showing postpetition chapter
13 income as of the following date:

OfflCla| Form 106| m
Schedule l: Your income 12/15

Case number
(lf known)

 

 

 

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing joint|y, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing with you, do not include information about your spouse. |f more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

information Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job, - Employed m Employed
attach a separate page with Employment Statu$ m
information about additional l:l Not employed N°t employed
employers .
Occupatt°n STERILE PROCESSING TECH

 

lnclude part-time, seasona|, or
self-employed work. Employer'$ name UN|ON MEMOR|AL

 

Occupation may include student Employer's address
or homemaker, if it applies.

 

How long employed there? 8 YEARS
Give Detai|s About Monthly income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. lnclude your non-filing
spouse unless you are separated.

lf you or your non-Hling spouse have more than one employer, combine the information for all employers for that person on the lines below. |f you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2- deductions). lf not paid month|y, calculate what the monthly wage would be. 2- $ 31902'41 s NlA
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ NlA
4. Calculate gross |ncome. Add line 2 + line 3. 4. $ 3,902.41 $ NlA

 

 

 

 

 

Officiai Form 106| Schedule l: Your income page 1

 

 

Debtor 1 DEMETR|US WALLACE Case number (ifknowri)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here 4. $ 3,902.41 NlA
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 317_18 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NlA
5c. Voluntary contributions for retirement plans 50. $ 0_00 $ NlA
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ N/A
5e. insurance 5e. $ 612.08 $ NlA
5f. Domestic support obligations 5f. $ 0.00 $ N/A
59. Union dues 59. $ 0.00 $ NlA
5h. Other deductions. Specify: DEDUCT|ONS 5h.+ $ 900.23 + $ NlA
6. Add the payroll deductions. Add lines 53+5b+5c+5d+5e+5f+59+5h. 6. $ 1,829.49 $ NlA
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,072.92 $ NlA
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 $ NlA
8b. interest and dividends 8b. $ 0.00 $ NlA
80. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support child suppolt, maintenance, divorce
settlement and property settiement. BC. $ 0.00 $ NlA
8d. Unemp|oyment compensation 8d. $ 0.00 $ NlA
8e. Social Security 86. $ 0.00 $ NlA
8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you reoeive, such as food stamps (benents under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $ 0.00 $ N/A
89. Pension or retirement income 8g. $ 0.00 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ NlA
9. Add ali other income. Add lines 8a+8b+80+8d+8€+8f+89+8h. 9. $ 0_00 $ NIA
10. Calculate monthly income. Add line 7 + line 9. 10. $ 2,072.92 + $ NlA = $ 2,072.92
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statisticai Summary of Certain Liabilities and Reiated Data, if it
applies $ 2,072.92
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l No.
[:| Yes. Expiain: |
Officiai Form 106| Schedule |: Your income page 2

Case 19-15321 DOC 1 Filed O4/19/19 Page 28 Of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-15321 DOC 1 Filed O4/19/19 Page 29 Of 45

  

Fill in this information to identify your case:

 

 

 

Debtor1 DEMETR|US WALLACE Check if this is:

ij An amended filing
Debtor 2 ij A supplement showing postpetition chapter
_(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the! D|STR|CT OF MARYLAND iV|lV| / DD / YYYY

 

Case number
(lf known)

 

 

Officiai Form 106J
Scheduie J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Househoid
1. is this a joint case?

- No. Go to line 2.
l:l Yes. Does Debtor 2 live in a separate household?

\:l No
l:l Yes. Debtor 2 must file Officiai Form 106J-2, Expenses for Separate Househoid of Debtor 2.
2. Do you have dependents? |:} No

Do not list Debtor 1 and - Yes Fi|| out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. ' each dependent .............. Debtor1 or Debtor 2 age live with ou7

s

 

       

Do not state the
dependents names. CH|LD 3 - Yes

l:l No
CHILD 7 - Yes
|:l No
CHILD 11 - Yes
[:i No
l:l Yes

 

 

 

 

3. Do your expenses include - NO
expenses of people other than m
yourself and your dependents? Yes

mstimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Yourlncome
(Official Form 106|.) Y°Ul` expenses _

   

4. The rental or home ownership expenses for your residence, include first mortgage
payments and any rent for the ground or lot. 4. $ 900-00

 

if not included in line 4:

 

 

 

 

4a. Reai estate taxes 4a. $ 0_00
4b. Property, homeowner’s, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as horne equity loans 5. $ 0.00

 

Officiai Form 106J Schedule J: Your Expenses page 1

Case 19-15321 DOC 1 Filed O4/19/19 Page 30 Of 45

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 DEMETR|US WALLACE Case number (if known)
6. Utilities:
6a. E|ectricity, heat, natural gas 63. $ 275.00
6b. Water, sewer, garbage collection 6h. $ 0.00
60. Telephone, cell phone, internet, satellite, and cable services 60. $ 100_00
6d. Other. Specify: 6d. $ 0.00
7. Food and housekeeping supplies 7. $ 500.00
8. Childcare and children’s education costs 8. $ 600.00
9. Clothing, laundry, and dry cleaning 9. $ 200.00
10. Personai care products and services 10. $ 0.00
11. Medical and dental expenses 11. $ 90.00
. ' . ln l as, maintenance, bus or train fare.
12 -l§'oan`cs)tpi?ilot|?i§;'oar §auyc::egnts. 12~ $ 160‘00
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13, $ 0.00
14. Charitable contributions and religious donations 14, $ 0.00
15. lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b Heaith insurance 15b. $ 0.00
15c. Vehicle insurance 150. $ 155.00
15d. Other insurance Specify: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
17. installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 388_00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule I, Your Income (Official Form 106|). 18- $ o'o°
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Yourlncome.
20a. Mortgages on other property 20a $ 0.00
20b. Reai estate taxes 20b. $ 0.00
200. Property, homeowner`s, or renter’s insurance 200. $ 0_00
20d. ii/laintenance, repair, and upkeep expenses 20d. $ 0_00
20e. Homeowner’s association or condominium dues 20e. $ 0_00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses
22a Add lines 4 through 21. $ 3,368.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Officiai Form 106J-2 $
220. Add line 22a and 22b. The result is your monthly expenses $ 3,368.00
23. Calculate your monthly net income.
23a Copy line 12 (your combined monthly income) from Schedule l. 23a. $ 2,072_92
23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,368_00
23c. Subtract our monthl x enses from r monthl in m .
The resultl is your moll/nehle net income.you y 00 e 23c. $ -1 ,295.08

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modincation to the terms of your mortgage?

- No.
l:l Yes. Expiain here:

 

Officiai Form 106J Schedule J: Your Expenses page 2

 

 

 

Case 19-15321 DOC'l Filed 04/19/19 Page 31 Of 45

      
      
    

Fill in this information to identify your case:

Debtor 1 DEMETR|US WALLACE

First Name Middle Name

  
  

   

Last Name

Debtor 2

(Spouse if, filing) First Name Middle Name Last Name

 

  
       
 
   
 

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

  

Case number
(if known)

 

ij Check if this is an
amended tiling

 

Officiai Form 106Dec
Declaration About an individual Debtor's Schedules 12/15

lf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

|:|No

l Yes. Name of person Andrea SCOtt Attach Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119)

Under p a|ty of perjury, l declare that l have read the summary and schedules filed with this declaration and

that they re true dcorrect. [{_`~e/
war / /L»f/ x

 

 

 

 

XDEMETF§|US WAL’I;ACEV Signature of Debtor 2
Signature of Debtor 1
Date Apri| 10, 2019 Date

Oficial Form 106Dec Deciaration About an individual Debtor's Schedules

Software Copyright (c) 1996-2019 Best Case, LLC ~www.bestcase.com Best Case Bankruptcy

Case 19-15321 DOC'l Filed O4/19/19

Page'32 of 45

 
     
   
     

Fill in this information to identify your case:

DEMETR|US WALLACE

First Name Middle Name

  

Debtor 1

 
  
  

Last Name

   

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name § ~1

  
       
  

United States Bankruptcy Court for the: D|STR|CT OF MARYLAND

 

Case number
(if known)

  
   
 

 

|'_`| Check if this is an
amended Hiing

 

Officiai Form 107
Statement of Financiai Affairs for individuals Fi|ing for Bankru ptcy
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

4/19

mive Detai|s About Your Marita| Status and Where You Lived Before

1. What is your current marital status?

|:l Married
- Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
l No
l:l Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1

lived there

Debtor 2 Prior Address: Dates Debtor 2

lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

 

 

-No

|:l Yes. l\/|ake sure you fill out Schedule H.' Your Codebtors (Official Form 106H).

Expiain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ali jobs and ali businesses, including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

l:l No
l Yes. Fiii in the details

From January 1 of current year until
the date you filed for bankruptcy:

Officiai Form 107

Debtor 1

Sources of income
Check all that apply.

Cl Wages, commissions
bonuses, tips

l:l Operating a business

Gross income
(before deductions and
exclusions)

$0.00

Debtor 2

Sources of income
Check all that apply.

m Wages, commissions,
bonuses, tips

|:| Operating a business

Statement of Financiai Affairs for individuals Fiiing for Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC ~ www.bestcase.com

Gross income
(before deductions
and exclusions)

page 1

Best Case Bankruptcy

 

Case 19-15321 DOC ’l Filed O4/19/19 Page 33 Of 45

 

 

Debtor 1 DEMETR|US WALLACE Case number (/rknown)
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For the calendar year before that: - Wages, CommissionS’ $30,441.00 l:l Wages, commissions,
(January 1 to December 31, 2017 ) bonuses, tips bonusesy tips
L_.l Operating a business m Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child support; Social Security, unemployment
and other public benth payments; pensions; rental income; interest; dividends; money collected from |awsuits; royalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

- No
El ves. Fiii in the details

Debtor 1 Debtor 2

Sources of income Gross income from Sources of income Gross income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:l No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personai, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
L_-l No. Go to line 7.

m Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you

paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Aiso, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment

- Yes. Debtor1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

- No. Go to line 7.

n Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not

include payments for domestic support obligations, such as child support and alimony. Aiso, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Totai amount Amount you Was this payment for
paid still owe

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

/nsiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations, such as child support and

alimony.

. No

l:l Yes. List all payments to an insider.

|nsider’s Name and Address Dates of payment Totai amount Amount you Reason for this payment
paid still owe

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 2
Software Copyright (c) 1996~2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-15321 DOC ’l Filed O4/19/19 Page 34 Of 45

Debtor 1 DEMETR|US WALLACE Case number (ifknown)

 

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

include payments on debts guaranteed or cosigned by an insider.

l No

l:l Yes. List all payments to an insider

lnsider's Name and Address Dates of payment Totai amount Amount you Reason for this payment
paid still owe include creditor's name

identify Lega| Actions, Repossessions, and Foreclosures

Within 1 year before you filed for bankruptcy, were you a party in any |awsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications and contract disputes

- No
\:| Yes. Fill in the details
Case title

Nature of the case Court or agency

Status of the case
Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or |evied?
Check all that apply and iii in the details beiow.

- No. Go to line 11.

L_.| Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date

Va|ue of the
property
Expiain what happened

Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

- No
El Yes. Fill in the detai|s.

Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

l No
l:l Yes

_List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
- No

|:l Yes. Fill in the details for each gift_

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Va|ue
per person

the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
. No

l:l Yes. Fiii in the details for each gift or contribution

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600

contributed
Charity's Name
Address (Number, streetl city, state and zlP code)

Va|ue

Mst Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

Officiai Form 107

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase¢com

Statement of Financiai Affairs for individuals Filing for Bankruptcy page 3

Best Case Bankruptcy

 

Case 19-15321 DOC ’l Filed O4/19/19 Page 35 Of 45
Debtor 1 DEMETR|US WALLACE Case number (ifknown)

 

or gambling?

- No
|:l Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred include the amount that insurance has paid. List pending loss lost
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required irl your bankruptcy.

|:| No
l Yes Fill in the details

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

ANDREA SCOTT DOCUMENT PREPARAT|ON $125.00
4417 PARKTON STREET

Baitimore, MD 21229

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.
- No
l:l Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
made
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement
- No
l:l Yes. Fill in the details
Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made
paid in exchange
Person's relationship to you
19.

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

- No
lIi Yes Fill in the details

Name of trust Description and value of the property transferred Date Transfer was
made

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy

Software Copyright (c) 1996»2019 Best Casei LLC »www.bestcase.com

page 4

Best Case Bankruptcy

 

Case 19-15321 Doc 1 Filed 04/19/19 Page 36 of 45
Debtor 1 DEMETR|US WALLACE Case number (ifi<ndwn)

 

 

_List of Certain Financiai Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
so|d, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

- No
iZi Yes Fill in the details

Name of Financiai institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, street city, state and zlP account number instrument closed, so|d, before closing or
Code) moved, or transfer

transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

- No

l:l Yes. Fiii in the details.

Name of Financiai institution Who else had access to it? Describe the contents Do you still
Address (Number, street city, state and zlP code) Address (Number, street city, have it?

State and ZlP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No
|:l Yes. Fill in the detai|s.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZlP Code) fO it? have it?
Address (Number, Street, City,
State and ZlP Code)

identify Property You Ho|d or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust

for someone.

- No

l:l ¥es. Fill in the details.

Owner's Name Where is the property? Describe the property Va|ue
Address (Number, Street, City, State and ZlP Code) (Number, Street, City, state and ZlP

Code)
Part10: Give Detaiis About Environmental information

For the purpose of Part 10, the following definitions app|y:

- Environmental law means any federa|, state, or local statute or regulation concerning poliution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, |and, soi|, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or materia|.

Site means any location, facility, or property as defined under any environmental |aw, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.
24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

- No
l:l Yes. Fill in the detai|s.

Name of site Governmenta| unit Environmental iaw, if you Date of notice
Address (Number, street, city, state and zlP cede) Address (Number, street, city. state and know it
zlP code)
Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com Best Case Bankruptcy

 

Case 19-15321 Doc 1 Filed 04/19/19 Page 37 of 45
Debtor 1 DEMETR|US WALLACE Case number <irknown)

 

 

25. Have you notified any governmental unit of any release of hazardous material?

- No
|:l Yes. Fill in the detai|s.

Name of site Governmental unit Environmental |aw, if you Date of notice
Address (Number, street city, state and zlP cede) Address (Number, street, city, state and know it

ZlP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

- No

l'_`l Yes. Fill in the detai|s.

Case Tit|e Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, street, city,
State and ZlP Code)

Give Detaiis About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
\:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:l A member of a limited liability company (LLC) or limited liability partnership (LLP)
|:l A partner in a partnership
l:l An officer, director, or managing executive of a corporation
El An owner of at least 5% of the voting or equity securities of a corporation
- No. None of the above applies. Go to Part12.

l:l Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer identification number
Address Do not include Social Security number or lT|N.
(Number, Street, City, State and ZlP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include ali financial
institutions, creditors, or other parties.

-No

iZi Yes Fill in the details belew.

Name Date issued

Address
(Number, Street, City, State and ZlP Code)

Sign Below

l have read the answers on this Statement of Financiai Affairs and any attachments, and l declare under penalty of perjury that the answers
are tr e and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with/audankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

S.

18 u. . §§ 15 , 1 1, 1519, and silk
` 0 ,- ' in /> ` /
nglé,na /1/‘;//t/¢C
Efl§ltls wALLAcE signature er Debtor 2
Signature of Debtor 1

 

Date Aprii 10, 2019 Date

 

 

Did you attach additional pages to Your Statement of Financiai Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
l No

l:l Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

El No

- Yes. Name of Person Andrea Scott . Attach the Bankruptcy Petition Preparer's Notice, Dec/arat/`on, and Signature (Official Form 119).

Ofnciai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

Case 19-15321 Doc 1 Filed 04/19/19 Page 38 of 45
Debtor 1 DEMETR|US WALLACE Case number (irknewn)

 

Officiai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-15321 DOC ’i Filed O4/19/19 Page 39 Of 45

Notice Required by 11 U.S.C. § 342(b) for
individuals Fi|ing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, familyl or

household purpose.”

 

 

Chapter 7: Liquidation

 

$245 filing fee
$75 administrative fee

+ $15 trustee surcharge

 

 

 

The types of bankruptcy that are available to
individuals

individuals Who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals With regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com

$335 total fee

Chapter 7 is for individuals Who have financial
difficulty preventing them from paying their debts
and Who are Wiliing to allow their nonexempt
property to be used to pay their creditors The
primary purpose of filing under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

Case 19-15321 Doc 1

most fines penalties forfeitures and criminal
restitution obligations and

certain debts that are not listed in your bankruptcy
papers

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft While intoxicated
from alcohol or drugs

if your debts are primarily consumer debts the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly income (Official Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form Will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state

if your income is not above the median for your state,
you Will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A-2).

if your income is above the median for your state, you
must file a second form -the Chapter 7 Means Test
Calculation (Official Form 122A-2). The calculations on
the form_ sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Filed O4/19/19 Page 40 Of 45

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Code if a
motion is filed, the court Will decide if your case should
be dismissed To avoid dismissa|, you may choose to
proceed under another chapter of the Bankruptcy
Code,

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property, The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property, Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold

Exemptions are not automatic. To exempt property,
you must list it on Schedule C.' The Property You Claim
as Exempt (Official Form 106C). if you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee
Chapter 11 is often used for reorganizing a business,

but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefiy.

page 2

Best Case Bankruptcy

 

 

Case 19-15321 Doc 1

Read These im ortant Warnin s

 

Because bankruptcy can have serious long-term financial and legal consequences including loss of
your property, you should hire an attorney and carefully consider all of your options before you fiie.
On|y an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successful|y. The rules are technical, and a mistake
or inaction may harm you. if you file without an attorney, you are still responsible for knowing and

following all of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Filed O4/19/19 Page 41 Of 45

 

 

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

 

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$31 0 total fee

Chapter 13 is for individuals Who have regular income
and Would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Under chapter 13, you must file With the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings if
the court approves your plan, the court Will allow you
to repay your debts as adjusted by the plan, Within 3
years or 5 years, depending on your income and other
factors

After you make all the payments under your plan,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans

certain taxes

debts for fraud or theft,

debts for fraud or defalcation While acting in a
fiduciary capacity,

most criminal fines and restitution obligations

certain debts that are not listed in your
bankruptcy papers

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3

Best Case Bankruptcy

 

 

Case 19-15321 Doc 1

 

Warning: Fiie Your Forms on Time

Section 521 (a)('i} of the Bankruptcy Code requires that
you promptly file detaiied information about your
creditors assets liabilities income expenses and
general financial condition The court may dismiss your
bankruptcy case if you do not tile this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Ruies and the local rules of the court,

For more information about the documents and
their deadlines go to:
http:i/www.uscourts.gov/bkformsibankruptoy form
shtrni#procedure.

 

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury_either orally or in Writing_in
connection With a bankruptcy case, you may be
fined, imprisoned or both.

Aii information you supply in connection With a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for individuals
Fi/ing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Ru|e 4002 requires that you notify the court
of any changes in your address

Filed O4/19/19 Page 42 Of 45

A married couple may file a bankruptcy case
together_called a joint case if you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement With the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). if you are filing a joint
case, both spouses must receive the briefing With
limited exceptions you must receive itwithin the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
lnternet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge if you are
filing a joint case, both spouses must complete the
course `

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html

 

in Alabama and Nolth Carolina, go to:
http://Www.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselorsaspx.

 

 

lf you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the iist.

Notice Required by 11 U.S.C. § 342(b) for individuals Fi|ing for Bankruptcy (Form 2010) page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcasecom

Best Case Bankruptcy

 

Case 19-15321 DOC 1 Filed O4/19/19 Page 43 Of 45

United States Bankruptcy Court
District of Maryland

In re DEMETR|US WALLACE Case No.
Debtor(s) Chapter 7

 

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge

/!/y q , 7 ,,

Daie; Aprii 10, 2019 A/@/,W%;j- /¢¢/£Z¢L/g _
DEMETR|US WALLACE
Signature of Debtor

 

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-15321 D001 Filed O4/19/19

BRlDGECREST CREDIT CORP
P 0 BOX 29018
Phoenix, AZ 85038

CAPITAL ONE BANK
P O BOX 30281
Salt Lake City, UT 84130

chex Systems
7805 hudson road, Ste 100
Saint Paul, MN 55125

Comcast
5801 Metro Drive
Baltimore, MD 21215

COMENITY CAPITAL BANK
PC)BOX 182120
Columbus, OH 43218

COMENITY- MY PLACE REWARDS
POBOX 659450
San Antonio, TX 78265-9450

COMENITY-VICTORIAS SECRET
PO BOX 659450
San Antonio, TX 78265-9450

DEPT OF ED/NAVIENT
123 JUSTISON ST 3FL
Wilmington, DE 19801

FIRST EAGLE FEDERAL CREDIT UNION
P O BOX 1228
Baltimore, MD 21203

 

Page 44 of 45

Case 19-15321 D001 Filed O4/19/19

FIRST EAGLE FEDERAL CREDIT UNION
P O BOX 1228
Baltimore, MD 21203

KOHLS
PO BOX 3115
Milwaukee, WI 53201

Mecu
7 East Redwood Street
Baltimore, MD 21202

Navient
P O Box 9500
Wilkes Barnes, PA 18773

Trident Asset Management
53 Perimeter Center East, Ste 440
Atlanta, GA 30346

VERIZON
500 Technology Dr, Ste 300
Weldon Spring, MO 63304

VERIZON WIRELESS
P O BOX 26055
Minneapolis, MN 55426

WEBBANK/FINGERHUT
6250 RIDGEWOOD RD
Saint Cloud, MN 56303

Page 45 of 45

